       Case 1:04-cv-00814-RCL Document 370-1 Filed 05/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ROGER HALL, et al.,                       )
                                          )
       Plaintiffs,                        )
                                          )
       v.                                 )      Civil Action No. 04-814 (RCL)
                                          )
CENTRAL INTELLIGENCE AGENCY,              )
                                          )
       Defendant.                         )
                                          )

                                          ORDER

       Upon consideration of the motion Accuracy in Media, Inc., for enlargement of time to

file its reply memorandum to Defendant's Opposition to Plaintiffs' motions to reconsider

the Court's November 30, 2020 Order and Judgment, it is hereby

       ORDERED that plaintiff shall have until June 18, 2021, to submit its Reply

Memorandum to Defendant's Opposition to Plaintiffs' motions to Reconsider the Court's

November 30, 2020, Order and Judgment.



       Date:                , 2021.


                                          UNITED STATES DISTRICT JUDGE
